Exhibit 10.1
 
AMENDMENT TO AGREEMENT
FOR
JOINT PROJECTS OF MOVIE PRODUCTION, PROMOTION AND DISTRIBUTION








Date: Aug. 17, 2015




It is understood and agreed between ChinAmerica Andy Movie Entertainment Media
Company, a Florida limited liability company, and Zhong Mei An Di Yin Shi Wen
Hua Chuan Mei Ltd. Co., that “Agreement for Joint Projects of Movie Production,
Promotion and Distribution” (the “Agreement”) dated Jan. 3, 2014, be amended as
follows (this “Amendment”):




1.
The original contract for $1,000,000 will be amended by an increase of $306,480
totaling $1,306,480. Of this new contracted amount totaling $1,306,480, payments
made to ChinAmerica Andy Movie Entertainment Media Company by Zhong Mei An Di
Yin Shi Wen Hua Chuan Mei Ltd. Co. are to be distributed and treated as follows:
$822,500 for consulting services performed and completed in 2014, $483,980 will
be held by the Company in escrow as an advance deposit for consulting work to be
performed in 2016.



2.
Continued Effect of the Agreement.

All provisions of the Agreement, except as modified by this Amendment, shall
remain in full force and effect and are reaffirmed. Other than as stated in this
Amendment, this Amendment shall not operate as a waiver of any condition or
obligation imposed on the Parties under the Agreement


3.
Interpretation of the Amendment.

In the event of any conflict, inconsistency, or incongruity between any
provision of this Amendment and any provision of the Agreement, the provisions
of this Amendment shall govern and control.
a.
Counterparts.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same agreement. An e-mailed ".pdf" data file copy of an original written
signature shall be deemed to have the same effect as an original written
signature.
IN WITNESS WHEREOF, the Parties hereby ratify, approve, accept, confirm and
consent to this Amendment and have executed this Amendment as of the date first
set forth above.




ChinAmerica Andy Movie Entertainment Media Company
 
 
By: /s/ Andy Fan
 
Zhong Mei An Di Yin Shi Wen Hua Chuan Mei Ltd. Co.
 
 
By: /s/ Jun Zhang
     Andy Fan, President
 
      Jun Zhang, Legal Representative